Citation Nr: 1540346	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

As a threshold matter, the Board must determine whether the Veteran has submitted new and material evidence with respect to the claim before evaluating the merits of the previously denied claim.  See 38 C.F.R. § 20.1106; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Without the submission of new and material evidence, the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The Board has characterized the issue on the title page accordingly.  

The reopened issue of is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied an original claim of service connection for PTSD in February 2000 on the basis that the claim was not well-grounded because the competent evidence did not establish a diagnosis of PTSD.  

2.  The Veteran did not appeal the February 2000 Board decision to the Court of Appeals for Veterans Claims, and it is otherwise final.  

3.  Since February 2000, the Veteran submitted a private psychological evaluation report dated in July 2009, which indicates a diagnosis of PTSD.  






CONCLUSION OF LAW

Because evidence received since February 2000 is new and material, the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law - New and Material Evidence

All decisions of the Board will be stamped with the date of mailing on the face of the decision.  Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.   For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Discussion

(1) Finality of Prior Claims

The Veteran's original claim of service connection for PTSD was denied in a January 1998 rating decision.  The Veteran filed a notice of disagreement (NOD) in February 1998.  A statement of the case (SOC) was then issued in July 1998.  The Veteran filed a substantive appeal in August 1998.  The matter was then transferred to the Board, which issued a decision in February 2000 denying the appeal.  

In September 2000, the Veteran wrote a letter to the Acting Secretary of VA at the time.  After describing his case, he asked the Acting Secretary to "take a look at this case."  The Director of the RO responded in October 2000 by outlining the history of the Veteran's case.  The letter informed him that "[c]urrently there is no action pending on your claim."  

There is no indication in the claims file that the Veteran appealed the Board's February 2000 decision to the Court of Appeals for Veterans Claims (Court or CAVC), nor does a review of the Court's electronic database reveal the filing of a Notice of Appeal.  The Board also cannot find that the September 2000 letter constitutes a motion for reconsideration of the February 2000 Board decision because (1) it was filed with the Secretary's office and not the Board, and (2) because it sets forth the Veteran's belief as to the merits of the claim, but does not set forth clearly and specifically the alleged obvious error, or errors, of fact or law in the applicable decision, or decisions, of the Board or other appropriate basis for requesting reconsideration.  See 38 C.F.R. § 20.1001.  This letter also cannot constitute a motion for readjudication of the claim under the "well grounded" theory pursuant to the passage of the Veterans Claims Assistance Act because it was received prior to November 2000.  See 38 U.S.C.A. § 5107 note (b)(e) (2000) (Effective Date of 2000 Amendment).  As such, the February 2000 Board decision became final.  See 38 C.F.R. § 20.1100.  

Next, the RO sent the Veteran a notice letter in October 2000 informing him that it was considering his September 2000 letter a petition to reopen and that it would take approximately 180 days to issue a decision on "this type of claim."  No further action was taken.  In February 2001, the Veteran's Senator forwarded the RO a letter from the Veteran and asked for a response.  The RO responded in March 2001 by informing the Senator that the Board's decision was final and "in order to reopen the claim the [V]eteran must submit new and material evidence."  [Emphasis in original.]  No further action was taken by the RO or the Veteran until October 2006, when the Veteran filed the instant petition to reopen.  

Because the October 2000 letter did not request the Veteran to submit any evidence, this cannot be considered an abandoned claim under 38 C.F.R. § 3.158.  As such, it would appear that the petition to reopen has remained pending since September 2000.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

(2) Evidence Previously Considered 

In the February 2000 Board decision, the Board found that the Veteran "has not submitted competent (medical) evidence showing that he currently has PTSD," and, therefore, "[t]he claim for service connection for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991)."

In reaching this determination, the Board reviewed service treatment records, post-service medical records, including the results of a March 1998 VA examination, and the Veteran's own lay statements.  

(3) Subsequent Evidence Received

In most relevant part, the Veteran has submitted a July 2009 psychological evaluation report from a private psychologist, who concluded that the Veteran "meets the criteria for a diagnosis of [PTSD]."  Because the February 2000 Board decision denied the claim for lack of a PTSD diagnosis, which this July 2009 psychological evaluation report provides, this report must be considered new and material evidence pursuant to § 3.156(a).  

Other evidence received includes a copy of portions of the Veteran's service personnel file, including his history of assignments.  The facts shown in these records are not relevant to the reason the claim was denied by the Board in February 2000.  As such, section 3.156(c) does not apply here.  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014). 

Having found that new and material evidence has been added to the record, the Veteran's claim of service connection for an acquired psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As this represents a complete grant of the preliminary relief sought on appeal, no discussion of VA's duty to notify and assist is necessary.  The reopened claim is further addressed in the remand section.  


ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disorder is reopened and to this extent, the appeal is granted.


REMAND

The reopened claim must be remanded to obtain a new VA examination addressing the complex medical questions raised by a private psychological evaluation conducted in July 2009.  This July 2009 psychological evaluation report indicates that pre-service factors may have played a role in the development of the Veteran's PTSD.  But, this report does not address whether PTSD preexisted the Veteran's service and, if so, whether the condition was aggravated during service to any degree.  As such, this July 2009 private psychological evaluation report is not fully adequate to resolve the appeal.  

Furthermore, this report states that the Veteran had treatment after service for substance abuse, which substance use the Veteran alleges was an attempt to self-medicate his PTSD symptoms.  To date, there have been no efforts made to attempt to obtain those post-service records.  As such, all reasonable efforts should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he either obtain or complete a Release identifying and allowing VA to obtain all records from any non-VA facility at which he was treated for mental health or substance (alcohol) abuse after service, such as The Open Door. 

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified, unless they have already been obtained.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

3.  Obtain all of the Veteran's VA mental health treatment records not already associated with the claims file.  Then, continue associating the Veteran's VA mental health treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Notify the Veteran if any requested records could not be obtained.  

5.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate VA mental health examination(s).

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a) Provide a current diagnosis for any psychiatric disorder(s) found extant.  If the Veteran previously had any other psychiatric disorder(s), when did that condition resolve?  

(b) Is it at least as likely as not (i.e., is it at least equally probable) that any psychiatric disorder had its onset directly during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event or circumstance of the Veteran's active service, or any in-service disease or injury. 

(c)  Did a psychiatric disorder preexist the Veteran's service?  In responding to this question, please address a July 2009 psychological evaluation report indicating a history of personal trauma during the Veteran's childhood.  

(d) If preexisting service, did the psychiatric condition worsen (i.e., increase in severity) during service to any degree?  If yes, was that worsening due to the natural progress of the disease?  

How certain are you in your answers to questions (c) and (d)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

In answering each question (a) to (d), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


